                                                                                Case 2:18-cv-00779-JCM-PAL Document 123 Filed 03/19/19 Page 1 of 2



                                                                            1    T. James Truman, Esq.
                                                                                 Nevada Bar No. 003620
                                                                            2    T. JAMES TRUMAN & ASSOCIATES
                                                                                 3654 North Rancho Drive, Suite 101
                                                                            3    Las Vegas, NV 89130
                                                                                 Telephone: (702) 256-0156
                                                                            4    Fax: (702) 396-3035
                                                                                 E-mail: district@trumanlegal.com
                                                                            5
                                                                                 J. Edward Hollington
                                                                            6    Pro Hac Vice
                                                                                 J. EDWARD HOLLINGTON & ASSOCIATES, P.A.
                                                                            7    708 Marquette Avenue NW
                                                                                 Albuquerque, NM 87102-2035
                                                                            8    Telephone: (505) 843-9171
                                                                                 Fax: (505) 843-7027
                                                                            9    Email: Edward708@aol.com
                                                                           10    David M. Houliston
                                                                                 Pro Hac Vice
                                                                           11    LAW OFFICES OF DAVID M. HOULISTON
                 T. JAMES TRUMAN & ASSOCIATES




                                                                                 7500 Jefferson St. NE, Suite 106
                                                                           12    Albuquerque, NM 87109
                                                                                 Telephone: (505) 247-1223
                                                3654 NORTH RANCHO DRIVE
                                                 LAS VEGAS, NEVADA 89130




                                                                           13    Fax: (505) 214-5204
                                                  www.trumanlegal.com
LAW OFFICES OF




                                                                                 Email: david@houlistonlaw.com
                                                                           14
                                                                                 Attorneys for Plaintiff
                                                                           15

                                                                           16                                   UNITED STATES DISTRICT COURT
                                                                           17                                           DISTRICT OF NEVADA
                                                                           18
                                                                                 MED FLIGHT AIR AMBULANCE, INC.,                      Case No. 2:18-cv-00779-JCM-PAL
                                                                           19
                                                                                                           Plaintiff,
                                                                           20    vs.                                                  STIPULATION AND [PROPOSED]
                                                                                                                                      ORDER TO STAY DEADLINE TO
                                                                           21    MGM RESORTS INTERNATIONAL AND                        SUBMIT DISCOVERY PLAN AND
                                                                                 UMR, INC.,                                           SCHEDULING ORDER
                                                                           22
                                                                                                   Defendants.                                      (First Request)
                                                                           23    ____________________________________/
                                                                           24           Pursuant to Local Rule 7-1 and 26-1, the parties hereby submit the following Stipulation and
                                                                           25    Order to Stay Deadline to Submit Discovery Plan and Scheduling Order until thirty (30) days after
                                                                           26    the Court has issued a ruling on MGM Resorts International’s Motion to Dismiss Second Amended
                                                                           27    Complaint.
                                                                           28    ///
                                                                                Case 2:18-cv-00779-JCM-PAL Document 123 Filed 03/19/19 Page 2 of 2



                                                                            1    Dated this 19th day of March, 2019.
                                                                            2    Respectfully submitted,
                                                                            3    T. JAMES TRUMAN & ASSOCIATES                  BROWNSTEIN HYATT FARBER
                                                                                                                               SCHRECK, LLP
                                                                            4

                                                                            5    By: /s/ T. James Truman, Esq.                 By: /s/ Bryce C. Loveland (permission
                                                                                   T. JAMES TRUMAN, ESQ                        received via email 3/19/19)
                                                                            6      Bar No. 003620                                  Bryce C. Loveland, Esq.
                                                                                   3654 North Rancho Drive, Suite 101              Nevada Bar No. 10132
                                                                            7      Las Vegas, Nevada 89130                         100 North City Parkway, Suite 1600
                                                                                                                                   Las Vegas, Nevada 89106
                                                                            8       J. Edward Hollington
                                                                                    Pro Hac Vice                                   Eric Burris
                                                                            9       J. EDWARD HOLLINGTON &                         Pro Hac Vice
                                                                                    ASSOCIATES, P.A.                               201 Third Street NW, Suite 1700
                                                                           10       708 Marquette Avenue NW                        Albuquerque, NM 87102
                                                                                    Albuquerque, NM 87102-2035
                                                                           11                                                      Attorneys for Defendant MGM Resorts
                 T. JAMES TRUMAN & ASSOCIATES




                                                                                    David M. Houliston                             International
                                                                           12       Pro Hac Vice
                                                                                    LAW OFFICES OF DAVID M.                    LEWIS ROCA ROTHGERBER CHRISTIE
                                                3654 NORTH RANCHO DRIVE
                                                 LAS VEGAS, NEVADA 89130




                                                                           13       HOULISTON                                  LLP
                                                  www.trumanlegal.com
LAW OFFICES OF




                                                                                    7500 Jefferson St. NE, Suite 106
                                                                           14       Albuquerque, NM 87109
                                                                                                                               By: /s/ John C. West (permission received
                                                                           15       Attorneys for Plaintiff                    via email 3/19/19)
                                                                                                                                   John C. West
                                                                           16                                                      201 East Washington Street, Suite 1200
                                                                                                                                   Phoenix, AZ 85004
                                                                           17
                                                                                                                                   Joel D. Henriod
                                                                           18                                                      3993 Howard Hughes Parkway
                                                                                                                                   Suite 600
                                                                           19                                                      Las Vegas, NV 89169
                                                                           20                                                      Attorneys for Defendant UMR, Inc.
                                                                           21

                                                                           22

                                                                           23                                            ORDER
                                                                           24    IT IS SO ORDERED.
                                                                                                                 IT IS SO ORDERED.
                                                                                 IT IS FURTHER ORDERED that the parties shall have 30 days from decision of the
                                                                           25 pending motion to dismiss which raises a statute of limitations bar in which to conduct a
                                                                              Rule 26(f) conference to submit a proposed discovery plan and scheduling order in the
                                                                           26 event any claim survives.

                                                                           27    Dated: March 22, 2019.
                                                                           28                                                   ___________________________________
                                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                           2
